Detailed Action
This action is in response to the Remarks filed on 11/06/2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed on 11/06/2020 have been fully considered and found partially persuasive.
 Regarding Applicant’s arguments about Smith is an non-analogous art in pages 4-6 of the Remarks, Examiner understands the point of view but respectfully disagrees. Although Smith and Miyazawa discloses two different structural devices but nonetheless they both solve the same problem, providing humidification to for mask wearer. Smith explicitly discloses the benefit of maintain the maximum absolute humidification level between 10-44 mg/L ([0080]) for the benefit of providing humidified air that is comfortable for the mask wear to breathe ([0058]), which one of the ordinary skilled in the art greatly appreciated. With this benefit, it would have been obvious to one of ordinary skill in the art to modify Miyazawa’s mask to 
However, the claims nonetheless are allowable for the following reasons:
After considering Applicant’s argument about Miyazawa’s proportion area occupied by the steam generator is not within 30%-80% of to the entire surface area of the mask, the Examiner agrees. After further reconsideration of Miyazawa’s disclosure and all the claim limitations as a whole, there is not enough disclosed information about the dimensions of the steam generator portions and non-heated generator portions to certainly conclude that Miyazawa discloses the mentioned range of proportion between the mentioned areas. Therefore, the claims overcame the Miyazawa’s disclosure.
In addition, because no references of record or reasonable combination thereof, could be found which disclose or suggest all feature of the claims or dependents therein, the claims allowed over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773